NEWS RELEASE As previously announced, TDS will hold a teleconferenceMay 4, 2012 at 9:30 a.m. CDT. Interested parties may listento the call live by accessing the Investor Relations page of www.teldta.com . Contact: Jane W. McCahon, Vice President, Corporate Relations (312) 592-5379, jane.mccahon@teldta.com Julie D. Mathews, Manager, Investor Relations (312) 592-5341, julie.mathews@teldta.com FOR RELEASE: IMMEDIATE TDS Reports First quarter 2012 results Reaffirms 2012 Guidance Note: Comparisons are year over year unless otherwise noted. 1Q 2012Highlights TDS Consolidated § Operating revenues increased 4 percent to $1,305.8 million. § Operating income increased 5 percent to $93.6 million. U.S. Cellular § Smartphones as a percent of total devices sold increased to 54.1 percent from 42.5 percent; smartphone customers increased to 34.4 percent of postpaid customers from 20.3 percent. § Postpaid ARPU (average revenue per customer) increased 5 percent to $54.00 from $51.21. § Service revenues increased 4 percent to $1,023.8 million. § Operating income increased 45 percent to $85.2 million
